Oo CO YN DW CH FP W HY =

NO bp NO DH KH NY YY KN NO KH RK HK He Se Se Se ee
oo NN UN Bh WH NY S&S} Oo Oo OHI DH A BP WHO NY KS OS

 

 

Case 2:19-cr-00148-JCC Document1 Filed 07/29/19 Page 1of4

—_. FILED
——_—— LODGED

JUL 29 2019

———_ ENTERED
RECEIVED

 

AT SEATTLE
CLERK U.S. DISTRICT CO
py ESTERN DISTRICT OF WASHINGTON

DEPUTY

Honorable Mary Alice Theiler

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
‘Case No. MJ19-343
Plaintiff,
v. COMPLAINT FOR VIOLATION OF
18 U.S.C. § 922(¢g)(1)

PARK QUAN,

Defendant.

 

 

Before, the Honorable Mary Alice Theiler, United States Magistrate Judge, United

States Courthouse, 700 Stewart Street, Seattle, Washington.

COUNT 1

(Felon in Possession of Firearm)

On or about July 29, 2019, in King County, within the Western District of
Washington, PARK QUAN, knowing that he had been convicted of the following crimes

punishable by imprisonment for a term exceeding one year, to wit:

COMPLAINT / MJ19-343 - |
PARK QUAN

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ND DA HW BR WH HY HY

NO WHO bw NH HY NY HN HN HN HF HF FF FSF FEF ES EF S| |
Co tN HN A SP WwW NY KF OD CO CO HN DH AH PP WD HY KF SO

 

 

Case 2:19-cr-00148-JCC Document1 Filed 07/29/19 Page 2 of 4

a. Felon in Possession of Explosives, Case No. CR83-00039, in the U.S. |
District Court for the Western District of Washington, on or about
November 4, 1983; |
did knowingly possess, in and affecting interstate and foreign commerce, the following
firearm:
a. Bushmaster Model XM15-E23 .223 Remington caliber rifle, with serial
number L435132;
which had been shipped and transported in interstate and foreign commerce.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

The undersigned complainant being duly sworn states:

1. I, Joel Martini, am a Special Agent with the Federal Bureau of Investigation
(FBI), currently assigned to the Seattle Field Office, and have been so employed since
January 2017. I am assigned to the Cyber Squad, where I investigate computer intrusions
and other cybercrimes. Prior to my employment as a Special Agent, I worked as a
Computer Forensic Examiner for the FBJ for approximately five years. The facts set
forth in this Complaint are based upon my personal knowledge, information I have
received from others during the course of my investigation, and my review of relevant
documents.

2. The FBI is conducting an investigation into a network intrusion and data
breach. As part of that investigation, the FBI identified an individual believed to have
committed the intrusion and further identified that suspect’s residence as an address in
Seattle, Washington, the Subject Residence, which is located within the Western District
of Washington.

3. Multiple individuals were believed to reside at the Subject Residence,
including, according to public records, the property owner, PARK QUAN.

4. On July 29, 2019, agents conducted a search of the Subject Residence

pursuant to a search warrant issued by the Honorable Mary Alice Theiler, in relation to
COMPLAINT / MJ19-343 - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
PARK QUAN SEATTLE, WASHINGTON 98101
(206) 553-7970
co Oo ND HH FSF WW HP —

NY NY NY NY NY NY NY NY YN YF FF SP SFE RP eS ll le
Oo sa NO ON S&F WH NY KH CO ODO Fe AN DH PP WD HY KF &

 

 

Case 2:19-cr-00148-JCC Document1 Filed 07/29/19 Page 3 of 4

the investigation of the network intrusion.

5. Approximately five individuals, including PARK QUAN and the network
intrusion suspect, were present in the residence. For officer safety, the residents were
detained and secured pending execution of the search.

6. The Subject Residence contained three bedrooms. When sweeping the
residence, agents observed in plain view multiple firearms and a gun safe in the bedroom
believed to belong to PARK QUAN based on observations of the room. Agents observed
approximately twenty (20) firearms in PARK QUAN’s bedroom, including what
appeared to be an AR15-style assault rifle, an AK47-style assault rifle, and handguns;
firearm accessories, including bump stocks,! scopes, and grips; ammunition; and gun
powder. Agents also encountered what appear to be fake grenades within the bedroom.

7. PARK QUAN was provided his Miranda warnings and agreed to speak to
agents. During that interview, PARK QUAN acknowledged that the firearms and bump
stocks belonged to him, as did the bedroom in which the weapons were observed. PARK
QUAN further explained that he typically purchased firearms from private sellers and
that he acquired the bump stocks before they were made illegal. PARK QUAN also
stated that he had a prior felony conviction and was aware that he was prohibited from
possessing such items.

8. An agent from the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF) observed and photographed some of the firearms observed in PARK QUAN’s
bedroom. The ATF agent thereafter further consulted with ATF Special Agent Catherine
Cole, specially trained and designated regarding interstate nexus firearm examination,
who preliminarily concluded that at least one of the firearms, a Bushmaster Model

XM15-E23 .223 Remington caliber rifle, with serial number L435132, was not

 

' Bump stocks, or bump fire stocks, are gun stocks that can be used to assist in bump firing, which is the act of
using the recoil of a semi-automatic firearm or double-action revolver to fire ammunition cartridges in rapid
succession, but with a loss of accuracy.

- - UNITED STATES ATTORNEY
COMPLAINT / MJ19-343 - 3 700 STEWART STREET, SUITE 5220

PARK QUAN SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo fF TAN DH fF WY PO

Nm pO NO KN KN DN DN CR RQ He He Oe Ee OE OE OO Eee eee
oo sa DH ON fF WwW VY KY CO CO Pe AHN WD UH fF WD NY KS OC

 

 

Case 2:19-cr-00148-JCC Document1 Filed 07/29/19 Page 4 of 4

manufactured in the State of Washington, and thus its presence in Washington indicates it
traveled in interstate commerce. |

%: I have reviewed court records from the U.S. District Court for the Western
District of Washington, that show that PARK QUAN was convicted of the felony offense
of Felon in Possession of Explosives, under Case No. CR83-00039, on or about
November 4, 1983, and received a sentence of 120 months. According to NCIC records
that I have reviewed, PARK QUAN also appears to have a prior federal conviction for
the unlawful possession of a firearm (an unregistered machine gun), out of Texas, on or
about May 23, 1991, for which he was sentenced to 57 months. Investigators are in the
process of obtaining court records related to that criminal matter as well.

10. Based on the foregoing, I submit that probable cause exists to believe that

PARK QUAN has committed a violation of Title 18, United States Code,

Section 922(g)(1).

JOEL MARTINI Complainant
ert Agent
Federal Bureau of Investigation

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, I hereby find that there is probable cause to believe the defendant committed

the offense set forth in the Complaint.
Complaint and affidavit sworn to me before this 24 day of July, 2019.

MARY ALICE THEILER
United States Magistrate Judge

COMPLAINT / MJ19-343 - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

PARK QUAN SEATTLE, WASHINGTON 98101
(206) 553-7970
